DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 6/7/2022.
Claims 1, 3-6, 8, and 9 are amended.
Claims 1-9 are currently pending and have been examined. 
The Amendment filed 6/7/2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/8/2022 is in compliance with the provisions of 37 CFR 1.97. Foreign patent document cite no. 1 lacks translation, however its assumed that the US publication is the corresponding US patent application. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s amendments to the Specification and Claims have overcome each and every objection set forth in the Non-Final Office Action mailed 4/6/2022. Additionally, the 112(f) interpretations are withdrawn.
Applicant’s arguments, see pages 5-6, with respect to the amended features of claim 1 not being disclosed nor suggested by the applied art have been fully considered and are persuasive.  The 103 rejections of claims 1-9 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claim 1 since the particular way to determine that the alarm prediction condition is satisfied as disclosed by the applicant is not taught. The closest prior art found is Suzuki (Translated JP 6358401 B1) as it discloses storing a sequence of events that predicts an alarm and comparing recent event sequences to the stored event sequences to predict an alarm and create a subsequent notification. Though, Suzuki does not teach the amended subject matter and does not disclose all of the claim limitations of any of the claims on its own or in combination with other relevant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-9 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okuda (US 20180157226 A1) is pertinent because it discusses predicting an operation which causes a detection alarm immediately before generation of a detection alarm.
Litovtchenko (US 20190188929 A1) is pertinent because it discusses matching alarm signals with predefined alarm patterns.
Singh (US 20180005132 A1) is pertinent because it discusses a processor that compares an alert sequence to a reference alert sequence of a predictive model stored in the reference database to determine that the alert sequence matches the reference alert sequence and that a vehicle has the possibility of experiencing an associated machine failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664